DETAILED ACTION   

1.	The Office Action is in response to Application 17450471 filed on 10/11/2021. Claim 1-29 are pending.       

Notice of Pre-AIA  or AIA  Status
2.	The present application, is being examined under the pre-AIA  first to invent provisions.

			Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 10/11/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5. 	Claim 1 -12, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1, 3, 5-9, 11-13, 15, 17, 24 of US Patent US 10640040 in view of Schofield et al. (US 20020003571) indicated below.  

For Claim 1 -12, although the conflicting claims are not identical, they both are dealing with method/system for vehicular vision system.  As clearly indicated in the table below, each claimed limitations of claim 1 -12 of the current application are anticipated by the corresponding limitations of claim 1, 3, 5-9, 11-13, 15, 17, 24 of the reference patent except of CMOS imaging sensor and during a reversing maneuver of the equipped vehicle, said video display screen displays video images of an area rearward the equipped vehicle derived from image data captured by said rear camera.


US 10640040
 Current Application
Claim 1

A vehicular vision system, said vehicular vision system comprising: 
a plurality of cameras disposed at a vehicle equipped with said vehicular vision system, each having a respective field of view exterior of the vehicle; 
said plurality of cameras comprising a front camera disposed at a front portion of the equipped vehicle, said front camera comprising an imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows, the imaging sensor of said front camera having a forward field of view exterior of the equipped vehicle and operable to capture image data; 
said plurality of cameras comprising a rear camera disposed at a rear portion of the equipped vehicle, said rear camera comprising an imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows, the imaging sensor of said rear camera having a rearward field of view exterior of the equipped vehicle and operable to capture image data; 
claim 15’s limitation:
wherein said rear camera comprises a rear backup camera of the equipped vehicle
said plurality of cameras comprising a driver-side camera disposed at a driver-side portion of the equipped vehicle, said driver-side camera comprising an imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows, the imaging sensor of said driver-side camera having a sideward field of view exterior of the equipped vehicle and operable to capture image data; 
said plurality of cameras comprising a passenger-side camera disposed at a passenger-side portion of the equipped vehicle, said passenger-side camera comprising an imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows, the imaging sensor of said passenger-side camera having a sideward field of view exterior of the equipped vehicle and operable to capture image data; 
claim 11’s limitation:
wherein said driver-side camera disposed at the driver-side portion of the equipped vehicle is part of a driver-side exterior mirror assembly of the equipped vehicle, and wherein said passenger-side camera disposed at the passenger-side portion of the equipped vehicle is part of a passenger-side exterior mirror assembly of the equipped vehicle
a central video/image processor; 
wherein said front camera connects with said central video/image processor via a first mono coaxial cable; 
wherein said rear camera connects with said central video/image processor via a second mono coaxial cable; 
wherein said driver-side camera connects with said central video/image processor via a third mono coaxial cable; wherein said passenger-side camera connects with said central video/image processor via a fourth mono coaxial cable; wherein image data captured by the imaging sensor of said front camera is carried as captured to said central video/image processor via said first mono coaxial cable as a Low Voltage Differential Signal (LVDS); wherein image data captured by the imaging sensor of said rear camera is carried as captured to said central video/image processor via said second mono coaxial cable as an LVDS; 
wherein image data captured by the imaging sensor of said driver-side camera is carried as captured to said central video/image processor via said third mono coaxial cable as an LVDS; 
wherein image data captured by the imaging sensor of said passenger-side camera is carried as captured to said central video/image processor via said fourth mono coaxial cable as an LVDS; 
wherein said first mono coaxial cable functions as a bidirectional channel carrying control data from said central video/image processor to said front camera and carrying image data captured by the imaging sensor of said front camera from said front camera to said central video/image processor; 
wherein said second mono coaxial cable functions as a bidirectional channel carrying control data from said central video/image processor to said rear camera and carrying image data captured by the imaging sensor of said rear camera from said rear camera to said central video/image processor; 
wherein said third mono coaxial cable functions as a bidirectional channel carrying control data from said central video/image processor to said driver-side camera and carrying image data captured by the imaging sensor of said driver-side camera from said driver-side camera to said central video/image processor; 
wherein said fourth mono coaxial cable functions as a bidirectional channel carrying control data from said central video/image processor to said passenger-side camera and carrying image data captured by the imaging sensor of said passenger-side camera from said passenger-side camera to said central video/image processor; wherein said central video/image processor generates an output provided to a video display device of the equipped vehicle, said video display device comprising a video display screen viewable by a driver of the equipped vehicle; 
wherein said video display screen is operable to display a birds-eye view of an area around the equipped vehicle; and wherein the birds-eye view of the area around the equipped vehicle is derived, at least in part, from image data captured by the imaging sensors of (i) said front camera, (ii) said rear camera, (iii) said driver-side camera and (iv) said passenger-side camera

claim 24’s limitations: 
wherein image data captured by at least said rear camera of said plurality of cameras is processed at said central video/image processor to detect an object to the rear of the equipped vehicle




claim 3’s limitations:
wherein, responsive to said processing at said central video/image processor, said vision system determines movement vectors, and wherein, responsive to determination of movement vectors, said vision system determines an object of interest in the field of view of at least said rear camera

claim 8’s limitations:
wherein, responsive at least in part to processing of image data at said central video/image processor detecting presence of a hazardous object exterior of the equipped vehicle, an alert is provided to the driver of the vehicle
claim17’s limitations:
wherein said central video/image processor is operable to process input from at least one sensor selected from the group consisting of an ultrasound sensor, a radar sensor and a Lidar sensor.

claim 5’s limitations:
wherein said central video/image processor receives input from at least one non-permanently mounted device
claim 6’s limitations:
wherein at least one of (i) said non-permanently mounted device is plugged into a port attached to a bus architecture of the vehicle, (ii) said non-permanently mounted device is wirelessly connected to a bus architecture of the vehicle, (iii) said non-permanently mounted device comprises a mobile phone device and (iv) said non-permanently mounted device comprises a camera 

claim 7’s limitations: 
wherein said non-permanently mounted device comprises a camera that is wirelessly linked to the equipped vehicle.

claim 9’s limitations:
wherein each camera of said plurality of cameras comprises a wafer level camera.

claim 12’s limitations:
wherein said central video/image processor is disposed at a head unit of the equipped vehicle 

claim 13’s limitations:
wherein said central video/image processor comprises a graphic engine. 

claim 1’s limitations:
wherein said video display screen is operable to display a birds-eye view of an area around the equipped vehicle; wherein the birds-eye view of the area around the equipped vehicle is derived, at least in part, from image data captured by the imaging sensors of (i) said front camera, (ii) said rear camera, (iii) said driver-side camera and (iv) said passenger-side camera;.

Claim 1


A vehicular vision system, said vehicular vision system comprising: 

a plurality of cameras disposed at a vehicle equipped with said vehicular vision system, each viewing exterior of the equipped vehicle; 

said plurality of cameras comprising a front camera viewing at least forward of the equipped vehicle, said front camera comprising a CMOS imaging sensor having a plurality of photosensor elements arranged in an array of multiple columns and multiple rows, said front camera operable to capture image data; 



said plurality of cameras comprising a rear camera disposed at a rear portion of the equipped vehicle, said rear camera comprising a CMOS imaging sensor having a plurality of photosensor elements arranged in an array of multiple columns and multiple rows, said rear camera viewing at least rearward of the equipped vehicle and operable to capture image data; 



wherein said rear camera comprises a rear backup camera of the equipped vehicle; 


said plurality of cameras comprising a driver-side camera disposed at a driver side of the equipped vehicle, said driver-side camera comprising a CMOS imaging sensor having a plurality of photosensor elements arranged in an array of multiple columns and multiple rows, said driver-side camera viewing at least sideward of the driver side of the equipped vehicle and operable to capture image data; 



said plurality of cameras comprising a passenger-side camera disposed at a passenger side of the equipped vehicle, said passenger-side camera comprising a CMOS imaging sensor having a plurality of photosensor elements arranged in an array of multiple columns and multiple rows, said passenger-side camera viewing at least sideward of the passenger side of the equipped vehicle and operable to capture image data; 



wherein said driver-side camera disposed at the driver side of the equipped vehicle is part of a driver-side exterior mirror assembly of the equipped vehicle; 
wherein said passenger-side camera disposed at the passenger side of the equipped vehicle is part of a passenger-side exterior mirror assembly of the equipped vehicle; 

a control disposed at the equipped vehicle, said control comprising electronic circuitry; 

wherein said front camera connects with said control via a first mono coaxial cable; 

wherein said rear camera connects with said control via a second mono coaxial cable; 

wherein said first mono coaxial cable carries control data from said control to said front camera and carries image data captured by said front camera from said front camera to said control; 

wherein said second mono coaxial cable carries control data from said control to said rear camera and carries image data captured by said rear camera from said rear camera to said control; 

wherein said driver-side camera connects with said control via a third mono coaxial cable, and wherein said third mono coaxial cable carries control data from said control to said driver-side camera and carries image data captured by said driver-side camera from said driver-side camera to said control; 

wherein said passenger-side camera connects with said control via a fourth mono coaxial cable, and wherein said fourth mono coaxial cable carries control data from said control to said passenger-side camera and carries image data captured by said passenger-side camera from said passenger-side camera to said control; 

wherein image data captured by said front camera and carried to said control by said first mono coaxial cable is processed at said control; wherein said control generates an output provided to a video display device of the equipped vehicle, said video display device comprising a video display screen viewable by a driver of the equipped vehicle; 

and wherein, during a reversing maneuver of the equipped vehicle, said video display screen displays video images of an area rearward the equipped vehicle derived from image data captured by said rear camera and carried to said control by said second mono coaxial cable.




























Claim 2’s limitations:

wherein image data captured by at least said rear camera of said plurality of cameras is processed at an image processor of said control to detect an object present rearward of the equipped vehicle.








Claim 3’s limitations:

wherein, responsive to said processing of captured image data at said image processor of said control, said vehicular vision system determines movement vectors, and wherein, responsive to determination of movement vectors, said vehicular vision system determines that the detected object is an object of interest rearward of the equipped vehicle.

Claim 4’s limitations:

wherein, responsive at least in part to determining, via processing of captured image data at said image processor of said control, that the detected object is a hazardous object rearward of the equipped vehicle, an alert is provided to the driver of the equipped vehicle.


Claim 5’s limitations:

wherein said control is operable to process input from at least one selected from the group consisting of an ultrasound sensor, a radar sensor, an infrared sensor and a Lidar sensor


claim 6’s limitations:

wherein said control receives input from at least one non-permanently mounted device.


claim 7’s limitations: 

wherein at least one selected from the group consisting of (i) said non-permanently mounted device is plugged into a port attached to a bus architecture of the equipped vehicle, (ii) said non-permanently mounted device is wirelessly connected to a bus architecture of the equipped vehicle, (iii) said non- permanently mounted device comprises a mobile phone device and (iv) said non- permanently mounted device comprises a camera

claim 8’s limitations:

wherein said non-permanently mounted device comprises a camera that is wirelessly linked to the equipped vehicle 

claim 9’s limitations:
wherein each camera of said plurality of cameras comprises a wafer level camera 



claim 10’s limitations:
wherein said control is disposed at a head unit of the equipped vehicle.



claim 11’s limitations:
wherein said control comprises a graphic engine.


claim 12’s limitations:
wherein said video display screen is operable to display birds-eye view video images derived, at least in part, from image data captured at least by (i) said rear camera, (ii) said driver-side camera and (iii) said passenger-side camera.



	It is noticed that claim 1, 3, 5-9, 11-13, 15, 17, 24  of US Patent US 10640040 does not disclose explicitly of CMOS imaging sensor and during a reversing maneuver of the equipped vehicle, said video display screen displays video images of an area rearward the equipped vehicle derived from image data captured by said rear camera.
	Schofield discloses of CMOS imaging sensor (paragraph 0247, … a camera, such as a CMOS or CCD camera, can be mounted);
	and during a reversing maneuver of the equipped vehicle, said video display screen displays video images of an area rearward the equipped vehicle derived from image data captured by said rear camera (paragraph 0247, … a reverse-aid rearward viewing camera can be mounted to the rear of the vehicle in order to display to the driver, upon selecting a reverse gear, a field of view immediately rearward of the vehicle so as to assist the driver in reversing the vehicle). 
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify claim 1, 3, 5-9, 11-13, 15, 17, 24  of US Patent US 10640040 to incorporate CMOS imaging sensor and during a reversing maneuver of the equipped vehicle, said video display screen displays video images of an area rearward the equipped vehicle derived from image data captured by said rear camera for the benefit of to assist the driver in reversing the vehicle (see paragraph 0247).

6. 	Claim 13 -20, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1, 3, 8, 12-13, 15, 17, 24 of US Patent US 10640040 in view of Baur et al. (US 20120154591) indicated below.  

For Claim 13 -20, although the conflicting claims are not identical, they both are dealing with method/system for vehicular vision system.  As clearly indicated in the table below, each claimed limitations of claim 13 -20 of the current application are anticipated by the corresponding limitations of claim 1, 3, 8, 12-13, 15, 17, 24 of the reference patent except of Ethernet driver, CMOS imaging sensor and during a reversing maneuver of the equipped vehicle, said video display screen displays video images of an area rearward the equipped vehicle derived from image data captured by said rear camera.


US 10640040
 Current Application
Claim 1

A vehicular vision system, said vehicular vision system comprising: 
a plurality of cameras disposed at a vehicle equipped with said vehicular vision system, each having a respective field of view exterior of the vehicle; 
said plurality of cameras comprising a front camera disposed at a front portion of the equipped vehicle, said front camera comprising an imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows, the imaging sensor of said front camera having a forward field of view exterior of the equipped vehicle and operable to capture image data; 
said plurality of cameras comprising a rear camera disposed at a rear portion of the equipped vehicle, said rear camera comprising an imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows, the imaging sensor of said rear camera having a rearward field of view exterior of the equipped vehicle and operable to capture image data; 
claim 15’s limitation:
wherein said rear camera comprises a rear backup camera of the equipped vehicle
said plurality of cameras comprising a driver-side camera disposed at a driver-side portion of the equipped vehicle, said driver-side camera comprising an imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows, the imaging sensor of said driver-side camera having a sideward field of view exterior of the equipped vehicle and operable to capture image data; 
said plurality of cameras comprising a passenger-side camera disposed at a passenger-side portion of the equipped vehicle, said passenger-side camera comprising an imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows, the imaging sensor of said passenger-side camera having a sideward field of view exterior of the equipped vehicle and operable to capture image data; 
a central video/image processor; 
wherein said front camera connects with said central video/image processor via a first mono coaxial cable; 
wherein said rear camera connects with said central video/image processor via a second mono coaxial cable; 
wherein said driver-side camera connects with said central video/image processor via a third mono coaxial cable; wherein said passenger-side camera connects with said central video/image processor via a fourth mono coaxial cable; wherein image data captured by the imaging sensor of said front camera is carried as captured to said central video/image processor via said first mono coaxial cable as a Low Voltage Differential Signal (LVDS); wherein image data captured by the imaging sensor of said rear camera is carried as captured to said central video/image processor via said second mono coaxial cable as an LVDS; 
wherein image data captured by the imaging sensor of said driver-side camera is carried as captured to said central video/image processor via said third mono coaxial cable as an LVDS; 
wherein image data captured by the imaging sensor of said passenger-side camera is carried as captured to said central video/image processor via said fourth mono coaxial cable as an LVDS; 
wherein said first mono coaxial cable functions as a bidirectional channel carrying control data from said central video/image processor to said front camera and carrying image data captured by the imaging sensor of said front camera from said front camera to said central video/image processor; 
wherein said second mono coaxial cable functions as a bidirectional channel carrying control data from said central video/image processor to said rear camera and carrying image data captured by the imaging sensor of said rear camera from said rear camera to said central video/image processor; 
wherein said third mono coaxial cable functions as a bidirectional channel carrying control data from said central video/image processor to said driver-side camera and carrying image data captured by the imaging sensor of said driver-side camera from said driver-side camera to said central video/image processor; 
wherein said fourth mono coaxial cable functions as a bidirectional channel carrying control data from said central video/image processor to said passenger-side camera and carrying image data captured by the imaging sensor of said passenger-side camera from said passenger-side camera to said central video/image processor; wherein said central video/image processor generates an output provided to a video display device of the equipped vehicle, said video display device comprising a video display screen viewable by a driver of the equipped vehicle; 
wherein said video display screen is operable to display a birds-eye view of an area around the equipped vehicle; and wherein the birds-eye view of the area around the equipped vehicle is derived, at least in part, from image data captured by the imaging sensors of (i) said front camera, (ii) said rear camera, (iii) said driver-side camera and (iv) said passenger-side camera

claim 24’s limitations: 
wherein image data captured by at least said rear camera of said plurality of cameras is processed at said central video/image processor to detect an object to the rear of the equipped vehicle




claim 3’s limitations:
wherein, responsive to said processing at said central video/image processor, said vision system determines movement vectors, and wherein, responsive to determination of movement vectors, said vision system determines an object of interest in the field of view of at least said rear camera

claim 8’s limitations:
wherein, responsive at least in part to processing of image data at said central video/image processor detecting presence of a hazardous object exterior of the equipped vehicle, an alert is provided to the driver of the vehicle
claim17’s limitations:
wherein said central video/image processor is operable to process input from at least one sensor selected from the group consisting of an ultrasound sensor, a radar sensor and a Lidar sensor.
claim 13’s limitations:
wherein said central video/image processor comprises a graphic engine. 

claim 12’s limitations:
wherein said central video/image processor is disposed at a head unit of the equipped vehicle 


Claim 13


A vehicular vision system, said vehicular vision system comprising: 

a plurality of cameras disposed at a vehicle equipped with said vehicular vision system, each viewing exterior of the equipped vehicle; 

said plurality of cameras comprising a front camera viewing at least forward of the equipped vehicle, said front camera comprising a CMOS imaging sensor having a plurality of photosensor elements arranged in an array of multiple columns and multiple rows, said front camera operable to capture image data, said front camera comprising an Ethernet driver; 



said plurality of cameras comprising a rear camera disposed at a rear portion of the equipped vehicle, said rear camera comprising a CMOS imaging sensor having a plurality of photosensor elements arranged in an array of multiple columns and multiple rows, said rear camera viewing at least rearward of the equipped vehicle and operable to capture image data, said rear camera comprising an Ethernet driver; 

wherein said rear camera comprises a rear backup camera of the equipped vehicle; 


a control disposed at the equipped vehicle, said control comprising electronic circuitry; 

wherein said front camera connects with said control via a first cable; 

wherein said rear camera connects with said control via a second cable; 

wherein said first cable carries control data from said control to said front camera and carries image data captured by said front camera from said front camera to said control; 

wherein said second cable carries control data from said control to said rear camera and carries image data captured by said rear camera from said rear camera to said control; 

wherein image data captured by said front camera and carried to said control by said first cable is processed at said control; 

wherein said control generates an output provided to a video display device of the equipped vehicle, said video display device comprising a video display screen viewable by a driver of the equipped vehicle; 

and wherein, during a reversing maneuver of the equipped vehicle, said video display screen displays video images of an area rearward the equipped vehicle derived from image data captured by said rear camera and carried to said control by said second cable.


Claim 19’s limitations:
wherein said plurality of cameras comprises a driver-side camera disposed at a driver side of the equipped vehicle, said driver-side camera comprising a CMOS imaging sensor having a plurality of photosensor elements arranged in an array of multiple columns and multiple rows, said driver-side camera viewing at least sideward of the driver side of the equipped vehicle and operable to capture image data, and wherein said driver-side camera connects with said control via a third cable, and wherein said third cable carries control data from said control to said driver-side camera and carries image data captured by said driver-side camera from said driver-side camera to said control, and wherein said plurality of cameras comprises a passenger-side camera disposed at a passenger side of the equipped vehicle, said passenger-side camera comprising a CMOS imaging sensor having a plurality of photosensor elements arranged in an array of multiple columns and multiple rows, said passenger-side camera viewing at least sideward of the passenger side of the equipped vehicle and operable to capture image data, and wherein said passenger-side camera connects with said control via a fourth cable, and wherein said fourth cable carries control data from said control to said passenger-side camera and carries image data captured by said passenger-side camera from said passenger-side camera to said control, and wherein said driver-side camera disposed at the driver side of the equipped vehicle is part of a driver-side exterior mirror assembly of the equipped vehicle, and wherein said passenger- side camera disposed at the passenger side of the equipped vehicle is part of a passenger-side exterior mirror assembly of the equipped vehicle, and wherein said video display screen is operable to display birds-eye view video images derived, at least in part, from image data captured at least by (i) said rear camera, (ii) said driver-side camera and (iii) said passenger-side camera
































Claim 14’s limitations:

wherein image data captured by at least said rear camera of said plurality of cameras is processed at an image processor of said control to detect an object present rearward of the equipped vehicle.








Claim 15’s limitations:

wherein, responsive to said processing of captured image data at said image processor of said control, said vehicular vision system determines movement vectors, and wherein, responsive to determination of movement vectors, said vehicular vision system determines that the detected object is an object of interest rearward of the equipped vehicle.

Claim 16’s limitations:

wherein, responsive at least in part to determining, via processing of captured image data at said image processor of said control, that the detected object is a hazardous object rearward of the equipped vehicle, an alert is provided to the driver of the equipped vehicle.


Claim 17’s limitations:

wherein said control is operable to process input from at least one selected from the group consisting of an ultrasound sensor, a radar sensor, an infrared sensor and a Lidar sensor


claim 18’s limitations:

wherein said control comprises a graphic engine.


claim 20’s limitations: 

wherein said control is disposed at a head unit of the equipped vehicle



	It is noticed that claim 1, 3, 8, 12-13, 17, 24 of US Patent US 10640040 does not disclose explicitly of Ethernet driver, CMOS imaging sensor and during a reversing maneuver of the equipped vehicle, said video display screen displays video images of an area rearward the equipped vehicle derived from image data captured by said rear camera.
	Baur discloses of Ethernet driver (paragraph 0088, such as a LVDS or an Ethernet link between the high resolution video camera and the high resolution display screen);
	CMOS imaging sensor (paragraph 0089, … such as a video camera or sensor, such as a CMOS imaging array sensor, a CCD sensor or the like);
	and during a reversing maneuver of the equipped vehicle, said video display screen displays video images of an area rearward the equipped vehicle derived from image data captured by said rear camera (paragraph 0089 … The imaging sensor or camera may be activated and the display screen may be activated in response to the vehicle shifting into reverse, such that the display screen is viewable by the driver and is displaying an image of the rearward scene while the driver is reversing the vehicle). 
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify claim 1, 3, 8, 12-13, 17, 24 of US Patent US 10640040 to incorporate Ethernet driver, CMOS imaging sensor and during a reversing maneuver of the equipped vehicle, said video display screen displays video images of an area rearward the equipped vehicle derived from image data captured by said rear camera for the benefit of to assist the driver in reversing the vehicle (see paragraph 0088-0089).

7. 	Claim 21 -29, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1, 3, 8, 12-13, 15, 17, 24 of US Patent US 10640040 in view of Baur et al. (US 20120154591) and further in view of Eule et al. (US 8421865)  indicated below.  

For Claim 21 -29, although the conflicting claims are not identical, they both are dealing with method/system for vehicular vision system.  As clearly indicated in the table below, each claimed limitations of claim 21 -29 of the current application are anticipated by the corresponding limitations of claim 1, 3, 8, 12-13, 15, 17, 24 of the reference patent except of LVDS driver and Ethernet driver, CMOS imaging sensor and during a reversing maneuver of the equipped vehicle, said video display screen displays video images of an area rearward the equipped vehicle derived from image data captured by said rear camera and carries intrinsic calibration.


US 10640040
 Current Application


Claim 1

A vehicular vision system, said vehicular vision system comprising: 
a plurality of cameras disposed at a vehicle equipped with said vehicular vision system, each having a respective field of view exterior of the vehicle; 
said plurality of cameras comprising a front camera disposed at a front portion of the equipped vehicle, said front camera comprising an imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows, the imaging sensor of said front camera having a forward field of view exterior of the equipped vehicle and operable to capture image data; 

said plurality of cameras comprising a rear camera disposed at a rear portion of the equipped vehicle, said rear camera comprising an imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows, the imaging sensor of said rear camera having a rearward field of view exterior of the equipped vehicle and operable to capture image data; 

claim 15’s limitation:
wherein said rear camera comprises a rear backup camera of the equipped vehicle
said plurality of cameras comprising a driver-side camera disposed at a driver-side portion of the equipped vehicle, said driver-side camera comprising an imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows, the imaging sensor of said driver-side camera having a sideward field of view exterior of the equipped vehicle and operable to capture image data; 
said plurality of cameras comprising a passenger-side camera disposed at a passenger-side portion of the equipped vehicle, said passenger-side camera comprising an imaging sensor comprising an array of a plurality of photosensor elements arranged in multiple columns and multiple rows, the imaging sensor of said passenger-side camera having a sideward field of view exterior of the equipped vehicle and operable to capture image data; 
a central video/image processor; 
wherein said front camera connects with said central video/image processor via a first mono coaxial cable; 
wherein said rear camera connects with said central video/image processor via a second mono coaxial cable; 
wherein said driver-side camera connects with said central video/image processor via a third mono coaxial cable; wherein said passenger-side camera connects with said central video/image processor via a fourth mono coaxial cable; wherein image data captured by the imaging sensor of said front camera is carried as captured to said central video/image processor via said first mono coaxial cable as a Low Voltage Differential Signal (LVDS); wherein image data captured by the imaging sensor of said rear camera is carried as captured to said central video/image processor via said second mono coaxial cable as an LVDS; 
wherein image data captured by the imaging sensor of said driver-side camera is carried as captured to said central video/image processor via said third mono coaxial cable as an LVDS; 
wherein image data captured by the imaging sensor of said passenger-side camera is carried as captured to said central video/image processor via said fourth mono coaxial cable as an LVDS; 
wherein said first mono coaxial cable functions as a bidirectional channel carrying control data from said central video/image processor to said front camera and carrying image data captured by the imaging sensor of said front camera from said front camera to said central video/image processor; 
wherein said second mono coaxial cable functions as a bidirectional channel carrying control data from said central video/image processor to said rear camera and carrying image data captured by the imaging sensor of said rear camera from said rear camera to said central video/image processor; 
wherein said third mono coaxial cable functions as a bidirectional channel carrying control data from said central video/image processor to said driver-side camera and carrying image data captured by the imaging sensor of said driver-side camera from said driver-side camera to said central video/image processor; 
wherein said fourth mono coaxial cable functions as a bidirectional channel carrying control data from said central video/image processor to said passenger-side camera and carrying image data captured by the imaging sensor of said passenger-side camera from said passenger-side camera to said central video/image processor; wherein said central video/image processor generates an output provided to a video display device of the equipped vehicle, said video display device comprising a video display screen viewable by a driver of the equipped vehicle; 
wherein said video display screen is operable to display a birds-eye view of an area around the equipped vehicle; and wherein the birds-eye view of the area around the equipped vehicle is derived, at least in part, from image data captured by the imaging sensors of (i) said front camera, (ii) said rear camera, (iii) said driver-side camera and (iv) said passenger-side camera

claim 24’s limitations: 
wherein image data captured by at least said rear camera of said plurality of cameras is processed at said central video/image processor to detect an object to the rear of the equipped vehicle



claim 3’s limitations:
wherein, responsive to said processing at said central video/image processor, said vision system determines movement vectors, and wherein, responsive to determination of movement vectors, said vision system determines an object of interest in the field of view of at least said rear camera

claim 8’s limitations:
wherein, responsive at least in part to processing of image data at said central video/image processor detecting presence of a hazardous object exterior of the equipped vehicle, an alert is provided to the driver of the vehicle
claim17’s limitations:
wherein said central video/image processor is operable to process input from at least one sensor selected from the group consisting of an ultrasound sensor, a radar sensor and a Lidar sensor.

claim 12’s limitations:
wherein said central video/image processor is disposed at a head unit of the equipped vehicle 

claim 13’s limitations:
wherein said central video/image processor comprises a graphic engine. 

claim 1’s limitations:
wherein said video display screen is operable to display a birds-eye view of an area around the equipped vehicle; wherein the birds-eye view of the area around the equipped vehicle is derived, at least in part, from image data captured by the imaging sensors of (i) said front camera, (ii) said rear camera, (iii) said driver-side camera and (iv) said passenger-side camera;.

Claim 21


A vehicular vision system, said vehicular vision system comprising: 

a plurality of cameras disposed at a vehicle equipped with said vehicular vision system, each viewing exterior of the equipped vehicle; 

said plurality of cameras comprising a front camera viewing at least forward of the equipped vehicle, said front camera comprising a CMOS imaging sensor having a plurality of photosensor elements arranged in an array of multiple columns and multiple rows, said front camera operable to capture image data, said front camera comprising at least one selected from the group consisting of (i) an LVDS driver and (ii) an Ethernet driver; 

said plurality of cameras comprising a rear camera disposed at a rear portion of the equipped vehicle, said rear camera comprising a CMOS imaging sensor having a plurality of photosensor elements arranged in an array of multiple columns and multiple rows, said rear camera viewing at least rearward of the equipped vehicle and operable to capture image data, said rear camera comprising at least one selected from the group consisting of (i) an LVDS driver and (ii) an Ethernet driver; 

wherein said rear camera comprises a rear backup camera of the equipped vehicle; 

a control disposed at the equipped vehicle, said control comprising electronic circuitry; 

wherein said front camera connects with said control via a first cable; 

wherein said rear camera connects with said control via a second cable; 

wherein said second cable carries intrinsic calibration data from said rear camera to said control; wherein said first cable carries image data captured by said front camera from said front camera to said control; wherein said second cable carries control data from said control to said rear camera and carries image data captured by said rear camera from said rear camera to said control; wherein image data captured by said front camera and carried to said control by said first cable is processed at said control; wherein said control generates an output provided to a video display device of the equipped vehicle, said video display device comprising a video display screen viewable by a driver of the equipped vehicle; and wherein, during a reversing maneuver of the equipped vehicle, said video display screen displays video images of an area rearward the equipped vehicle derived from image data captured by said rear camera and carried to said control by said second cable.


Claim 28’s limitations:
wherein said plurality of cameras comprises a driver-side camera disposed at a driver side of the equipped vehicle, said driver-side camera comprising a CMOS imaging sensor having a plurality of photosensor elements arranged in an array of multiple columns and multiple rows, said driver-side camera viewing at least sideward of the driver side of the equipped vehicle and operable to capture image data, and wherein said driver-side camera connects with said control via a third cable, and wherein said third cable carries control data from said control to said driver-side camera and carries image data captured by said driver-side camera from said driver-side camera to said control, and wherein said plurality of cameras comprises a passenger-side camera disposed at a passenger side of the equipped vehicle, said passenger-side camera comprising a CMOS imaging sensor having a plurality of photosensor elements arranged in an array of multiple columns and multiple rows, said passenger-side camera viewing at least sideward of the passenger side of the equipped vehicle and operable to capture image data, and wherein said passenger-side camera connects with said control via a fourth cable, and wherein said fourth cable carries control data from said control to said passenger-side camera and carries image data captured by said passenger-side camera from said passenger-side camera to said control and wherein said driver-side camera disposed at the driver side of the equipped vehicle is part of a driver-side exterior mirror assembly of the equipped vehicle, and wherein said passenger- side camera disposed at the passenger side of the equipped vehicle is part of a passenger-side exterior mirror assembly of the equipped vehicle







































Claim 22’s limitations:

wherein image data captured by at least said rear camera of said plurality of cameras is processed at an image processor of said control to detect an object present rearward of the equipped vehicle.








Claim 23’s limitations:

wherein, responsive to said processing of captured image data at said image processor of said control, said vehicular vision system determines movement vectors, and wherein, responsive to determination of movement vectors, said vehicular vision system determines that the detected object is an object of interest rearward of the equipped vehicle.

Claim 24’s limitations:

wherein, responsive at least in part to determining, via processing of captured image data at said image processor of said control, that the detected object is a hazardous object rearward of the equipped vehicle, an alert is provided to the driver of the equipped vehicle.


Claim 25’s limitations:

wherein said control is operable to process input from at least one selected from the group consisting of an ultrasound sensor, a radar sensor, an infrared sensor and a Lidar sensor


claim 26’s limitations:

wherein said control is disposed at a head unit of the equipped vehicle.


claim 27’s limitations: 

wherein said control comprises a graphic engine

claim 29’s limitations: 
wherein said video display screen is operable to display birds-eye view video images derived, at least in part, from image data captured at least by (i) said rear camera, (ii) said driver-side camera and (iii) said passenger-side camera



	It is noticed that claim 1, 3, 8, 12-13, 15, 17, 24 of US Patent US 10640040 does not disclose explicitly of LVDS driver and Ethernet driver, CMOS imaging sensor and during a reversing maneuver of the equipped vehicle, said video display screen displays video images of an area rearward the equipped vehicle derived from image data captured by said rear camera.
	Baur discloses of LVDS driver and Ethernet driver (paragraph 0088, such as a LVDS or an Ethernet link between the high resolution video camera and the high resolution display screen);
	CMOS imaging sensor (paragraph 0089, … such as a video camera or sensor, such as a CMOS imaging array sensor, a CCD sensor or the like);
	and during a reversing maneuver of the equipped vehicle, said video display screen displays video images of an area rearward the equipped vehicle derived from image data captured by said rear camera (paragraph 0089 … The imaging sensor or camera may be activated and the display screen may be activated in response to the vehicle shifting into reverse, such that the display screen is viewable by the driver and is displaying an image of the rearward scene while the driver is reversing the vehicle). 
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify claim 1, 3, 8, 12-13, 17, 24 of US Patent US 10640040 to incorporate LVDS driver and Ethernet driver, CMOS imaging sensor and during a reversing maneuver of the equipped vehicle, said video display screen displays video images of an area rearward the equipped vehicle derived from image data captured by said rear camera for the benefit of to assist the driver in reversing the vehicle (see paragraph 0088-0089).
	It is noticed that claim 1, 3, 8, 12-13, 15, 17, 24 of US Patent US 10640040 does not disclose explicitly of carries intrinsic calibration.
	Eule discloses of carries intrinsic calibration (fig. 3). 
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify claim 1, 3, 8, 12-13, 17, 24 of US Patent US 10640040 to incorporate carries intrinsic calibration for the benefit of with automatic calibration (see column 1, line 60-68).

8. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
9.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423